DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 23, 2021, have been fully considered but they are not persuasive. Applicant has alleged criticality of overcoming the art rejection upon features which are neither shown nor disclosed in any form by the Application.  First Applicant alleges on Page 7, for example, “As shown, the plates are in direct contact with each other and substantially planar.”  The office respectfully notes, firstly, the shown, certainly cannot be in the form of the sole Figure 1.  A review of Figure 1 of the instant Application shows a burst protection device, 1, formed of a housing section 21 composed of the claimed materials.  21 is neither layered, nor planar, it is in fact, a rectangular box that surrounds the system, and expressly not a flat plane.  Further there is no discussion of 21 or 22 being plates, nor of 22 being an alleged “plate” layered on top of another plate.  In fact 22, is merely a second housing section of plastic for some sensors per Page 9, ¶25 of the instant specification.  The only element of burst protection allegedly clearly shown in Figure 1, is the labelled “burst protection element 1” which is again, a box composed of at least six perpendicularly opposed planes, and is not described as showing any plates, any planes, nor any layers, and thus cannot show layered nor planar, and cannot therefore show any feature of direct contact, or essentially planar.   The office has also carefully perused the specification and found no recitation of “directly contacting” nor “planar.”  As far as the office can tell these features were selected purely for their perceived ability to overcome the prior art, and have no support in the specification nor Figures.  Further, even where they to be in the drawing, which as the office has argued above they are not, there would be not Criticality to them, .
Further with regards to Applicants arguments against Claim 1, Applicant argues that on Page 8, the “combination fails to disclose at least two plates layered on top of one another, because the plates are spaced apart from one another and are not planar.” With respect to the Applicant, this cannot be an argument against claim 1, not meeting the two plates layered on top, because neither direct contact, nor planar are ever recited in claim 1.  They are in fact separately expressly recited in claims 5 and 13, which means they absolutely cannot be inherent in claim1, or the dependent claims would fail to be further limiting, under 112 d, (112 4th under the old system.)  Therefore the arguments relying upon these cannot be considered persuasive against at least claim 1.
Further with regards to claim 5, the office respectfully notes, even Applicant has acknowledged that the relative layers of Thompson directly touch each other. T1m Figures 4, 7, 12, 17, 24, and 26 all show direct contact.  Further as Applicants own arguments have noted the layers may be welded to each other, requiring contact at the welds. T1, Figures 8 and 21 even go so far as to show direct face to face extended contact at the ends of the sheets.  The office cannot read the language of the claim more narrowly than the broadest reasonable interpretation, in particular given the specification provides no guidance or recitation of the claimed structure. 
With regards to claim 13, the office respectfully refers to the previous discussion about what Figure 1 does show of a “burst element 1” which is in the form appearing to be the entire housing (21) which is a rectangle not a flat plane.  This leaves the office unclear as to how much planarness is meant by “substantially planar” given there is no guidance in the specification or its figures for a true planar plate, but rather only objects composed of flat planar surfaces.  While the feature is new matter (see rejection below) the office has met it in identifying that planar corrugations, which lack any curved 
In view of 112 rejections, drawing objections, and 103 rejections below the office, and the responses above, the offices finds the arguments above non-persuasive. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of layers of plates in direct contact as required in claim 5, and the substantially planar plates of claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The office notes refers the Response to Arguments section above where it is clearly noted that the Figures nor the specification recite, substantially planar as a requirement for plates, or directly layered on top of one another.  This is in particular because the Figure 1 only shows a single plate, and that plate is rectangular (or cubical) and not planar and the only structure touching it is housing (22) which is not described as plate, nor a plate layered on top of another plate, nor a burst protection device, but rather a plastic 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites that the plates are “substantially planar.”  The office has no guidance from the specification as to how planar is substantially, or what constitutes planar as the applicant is using it.  This is compounded by the only Figure that shows a structure shows a box and or cube housing, not a flat planed plate.  If this is the feature Applicant is intending for support of this feature, at best it argues that substantially planar, merely means the structure is composed of flat surfaces, though even this is unsubstantiated by the specification which makes no mention or reference to the feature.  For the purposes of prosecution, the office will identify known in the art configurations of corrugations composed of flat planar edges.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 5,336,044 to Forrester (F1)

In Re Claim 11:
F1 shows:
	A turbo machine comprising:
A rotor housing(68); [Figure 3]
a turbomachine housing(64, 70) that surrounds the rotor housing and is produced in one part of a first housing section(64) and a second housing section(70). [Figure 3 shows a burst protection device(64) for a turbomachine having a rotor housing(68), which includes an axle(12) and a rotor(32) that is mounted about the axle in the rotor housing, comprising: [Figures 1 and 2 and 3.]
	At least one burst protection element(64) that is formed in one part and configured to enclose the rotor housing in a circumferential direction at least in a region of the rotor, wherein the at least one burst protection element is a material having an elongation at break of at least 30%, and [Figure 2 shows the enclosure around the acoustic housing in a region of the housing, and around for example the rotor burst range.  Col. 5, ll. 17-35, Forrester discloses the metal material of element 64 is to have ballistic properties equal to or greater than 304L steel.  The office takes official notice that the inherent properties of 304L steel are known.  The office cites attached NPL Document “AK Steel 304/304L Steel” which discloses the Elongation of 304L stainless steel is 55%.]
	Wherein the material of the first and second housing sections is dissimilar. [Col. 5, ll. 27-57 discloses the first material is 304L steel for example, and the outer portion of element(70) is for example NOMEX.] 

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 2016/0305275 to Ertz et al. (E1).

In Re Claim 11:
E1 shows:
	A turbo machine comprising:
A rotor housing; [Figure 1A shows a housing around the rotor.]
a turbomachine housing(12) that surrounds the rotor housing and is produced in one part of a first housing section(102, 202) and a second housing section(104, 204). [Figures 3 and 5, Page 4, ¶34, 3 shows a burst protection device(64) for a turbomachine having a rotor housing(68), which includes an axle(12) and a rotor(32) that is mounted about the axle in the rotor housing, comprising: [Figures 1 and 2 and 3.]
wherein the first housing section of a burst protection device is formed in one part and configured to enclose the rotor housing in a circumferential direction at least in a region of a rotor, wherein the at least one burst protection element is a material having an elongation at break of at least 30% and;[Page 4, ¶34 discloses the bi-metallic ring outer portion is composed of a material having a percent elongation greater than about 40% elongation.]
	Wherein the material of the first and second housing sections is dissimilar. [Page 4, ¶34-35 discloses the material of the second portion is composed of a different ductility and material.]





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,336,044 to Forrester (F1) in view of US 6,575,694 to Thompson et al. (T1).
In Re Claim 1:
F1 teaches:
	A burst protection device(64) for a turbomachine having a rotor housing(68), which includes an axle(12) and a rotor(32) that is mounted about the axle in the rotor housing, comprising: [Figures 1 and 2 and 3.]
	At least one burst protection element(64) that is formed in one part and configured to enclose the rotor housing in a circumferential direction at least in a region of the rotor, wherein the at least one burst protection element is a material having an elongation at break of at least 30%.[Figure 2 shows the enclosure around the acoustic housing.  Col. 5, ll. 17-35, Forrester discloses the metal material of element 64 is to have ballistic properties equal to or greater than 304L steel.  The office takes official notice that the inherent properties of 304L steel are known.  The office cites attached NPL Document “ASM304L” which discloses the Elongation of 304L stainless steel is 55%.]

F1 does not teach:
	Wherein the burst protection element has a layered structure, comprising at least two plates layered on top of one another.

T1 teaches:
	It is known to use as a metallic energy absorption element of a protection, a series spaced plates(54, 56, 56’, 58’) spaced by corrugations(62) [Figures 16 and 17, Col. 4, ll. 20-45.]  This feature provides spacing between which provides a space for energy absorption and energy absorbing material. [Col. 2, ll. 45-59.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of F1 to use layers of corrugated plates instead of a single plate, as taught by T1, for the purpose of permitting the system to use corrugated spaces to increase energy absorbing and containment capability.  This would yield multiple layers of plates (T1) such as in Figure 2.

In Re Claims 2-8 and 10:
F1 as modified teaches:
	A burst protection device according to claim 1, wherein:
	(Claim 2) the region of the rotor the burst protection element encloses the rotor housing at least in part in the circumferential direction of the rotor and extends along the rotor in a direction of the axle. [F1, Figures 2 and 4 show the structure extends within the circumferential and axial enclosure of the rotor during rotor break for example.]
	(Claim 3) the burst protection is formed of at least one plate. [F1, Figure 3 shows plates(64).]
	(Claim 4) each layer of the burst protection element is formed in one piece or exactly one plate. [T1, Figure 8, shows each layer of the bust protection element that is the layered plates of T1, is formed in one piece of exactly one plate, affixed to the plate below.] 

	(Claim 6) claim 5, the at least two plates are connected to one another in a firmly bonded or positively joined manner. [T1, Col. 4, ll. 30-35 disclose the corrugations are joined together.]
	(Claim 7) claim 3, the plate has a thickness between 1mm and 10mm. [F1, Col. 9, ll. 5-10. 0.114” (or 2.89 mm thick), as one size of the element(64).
	(Claim 8) T1 further teaches:
	It is known to replace use as a metallic energy absorption element of a protection, a series spaced plates(54, 56, 56’, 58’) spaced by corrugations(62) [Figures 16 and 17, Col. 4, ll. 20-45.]  This feature provides spacing between which provides a space for energy absorption and energy absorbing material. [Col. 2, ll. 45-59.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of T1 to use layers of corrugated plates instead of a single plate, wound about the structure, as taught by T1, for the purpose of permitting the system to use corrugated spaces to increase energy absorbing and containment capability.  This would yield a structure wound around the casing, and thus bent.
	(Claim 10) the material comprises: 0.03C, 0.75 Silicon, 2.0 Manganese, 0.045 Phosphorus, 0.03 Sulphur, 18-20 Chromium, 0.1 N, and 15% Ni. [Col. 5, ll. 17-35, Forrester discloses the metal material of element 64 is to have ballistic properties equal to or greater than 304L steel.  The office takes official notice that the inherent properties of 304L steel are known.  The office cites attached NPL Document “ASM304L Steel” which discloses the material composition of 304L steel, which falls within Applicant’s claimed range.]

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 and T1 as applied to claim 1 and further in view of a product by process rejection.

In Re Claim 8:
F1 as modified teaches:
The burst protection device according to claim 3,
	There is a burst protection element with a curvature to match the casing. [F1, Figure 2.]

F1 does not teach:
The plate is bent.
The plate has a curved shape. The limitation(s) ‘formed by bending’ is/are being treated as a product by process limitation(s); that is that the plate being provided is/are made by being formed by bending. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

In Re Claim 9:
F1 as modified teaches:
The burst protection device according to claim 1,
	There is a burst protection element formed of a corrosion resistant 304 Steel. [F1, Figure 2.]

F1 does not teach:
The steel is solution-annealed:

The plate is corrosion resistant steel. The limitation(s) ‘solution-annealed austenitic’ is/are being treated as a product by process limitation(s); that is that the plate being provided is/are made by being solution-annealed austenitic variant of the steel. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 and T1 as applied to claim 1 and in view of US 2009/0229714 to Morra et al. (M1).

In Re Claim 9:
F1 teaches:
	The burst protection device according to claim 1, wherein the material is a corrosion-resistant steel. [Col. 5, ll. 26-27 discloses a 304L steel, which is a corrosion-resistant steel.]

F1 does not teach:
	A solution annealed austenitic steel. 

M1 teaches:
	Austenitic solid solution stainless steels have relatively low yield stress, high ductility, and low ultimate tensile strengths, with solution annealed condition can have their cold work dramatically 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of F1, to use a solution annealed austenitic steel as taught by M1, for its improved strengths and tensile properties, of the material. This would yield the limitation of claim 9.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 and T1 as applied to claim 1 and further in view of US 2019/0085856 to Kling et al. (K1).

In Re Claim 12:
F1 as modified teaches:
	The burst protection device of claim 1, wherein:
	There is a plate.

F1 does not teach:
	The plate has a thickness of 5mm.

K1 teaches:
	An improved system impact absorption, wherein there’s a metallic layer (406) having a size of 0.05-0.25”. (1.27-6.35 mm), wrapped in a composite.[ Pages 3-4, ¶32-33.]  This hybrid system provides improved energy absorption and weight values by the combination of composite and metallic elements.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of F1, to replace the metal plates of F1, with the metallic .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 and T1 as applied to claim 1 and further in view of an optimization.

In Re Claim 12:
F1 teaches:
	The burst protection device according to claim 7, wherein there is a plate.

F1 does not teach:
	The plate has a thickness of 5 mm.

F1 further teaches:
	That the thickness of the plate is a results-effective variable based upon.  The needed impact absorption of the element and the needed thickness of the element can be determined in combination. [Col.  7, line 67 - Col. 8, ll.53 ,  discloses the known calculations to determine the thickness of the system needed.]  Further that using the weight of the element, a goal of weight reduction, and the thickness reduction can be achieved by iterative calculations. [Col. 9, ll. 0-35 discloses using iterative calculations.] Likewise it teaches that the thickness, is a results effective variable of the material properties with regards to ballistics absorption, and the weight.  Thus thickness is a result of material strength and weight iterative operation, meet the requirement of a results effective variable In re Antonie, 559 F.2d 618 (CCPA 1977), MPEP § 2144.05(II)(B).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP §2144.05(II)(A).  This would yield the limitation of a 7 mm plate.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 and T1 as applied to claim 1 above, and further in view of US 3,756,904 to Fredericks (F2).

In Re Claim 13: 
F1 as modified teaches:
	The burst protection device according to claim 3, wherein the at least one burst protection element encloses the rotor housing with plates that surround the rotor. [T1, All Figures.]

F1 as modified does not teach:
	Wherein the plates are “substantially planar” in so far as this term is definite per the 112 above. 

F2 teaches:
	Corrugated plates, such as those used by T1, can use planar corrugations and edges rather than curved, as shown in Figures 1-4.  This variant utilizing the triangular shape has a reduced tendency to sack and increased rigidity against cell collapse and folding. [Col. 2, ll. 43-46.]
. 

Claim(s) 1-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over E1 in view of T1.

In Re Claim 1:
E1 teaches:
	A burst protection device(12) for a turbomachine having a rotor housing [Figure 1A shows a housing around the rotor], which includes an axle and a rotor(40) that is mounted about the axle in the rotor housing, comprising: [Figure 1A shows the rotor device, and burst protection devices.]
	At least one burst protection element(102) that is formed in one part and configured to enclose the rotor housing in a circumferential direction at least in a region of the rotor, wherein the at least one burst protection element is a material having an elongation at break of at least 30%.[Page 4, ¶34 discloses the bi-metallic ring outer portion is composed of a material having a percent elongation greater than about 40% elongation.]

E1 does not teach:
	Where the element has a layered structure comprising at least two plates layered on top of one another.

T1 teaches:
	It is known to replace use as a metallic energy absorption element of a protection, a series spaced plates(54, 56, 56’, 58’) spaced by corrugations(62) [Figures 16 and 17, Col. 4, ll. 20-45.]  This feature provides spacing between which provides a space for energy absorption and energy absorbing material. [Col. 2, ll. 45-59.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of E1 to use layers of corrugated plates instead of a single ring, as taught by T1, for the purpose of permitting the system to use corrugated spaces to increase energy absorbing and containment capability.  This would yield multiple plates(T1) such as in Figure 2.



In Re Claims 2-6, 8, 10, and 11:
E1 as modified in claim 1 teaches:
	A burst protection device according to claim 1, wherein:
	(Claim 2) the region of the rotor the burst protection element encloses the rotor housing at least in part in the circumferential direction of the rotor and extends along the rotor in a direction of the axle. [Figure 1A shows the burst protection elements(12) surround the rotors(40).]
	(Claim 3) the burst protection element is formed of at least one plate. [Figure 2 shows outer element(102) is a single plate.]
	(Claim 4) the burst protection element is formed of one piece of exactly one plate. [Figure 2 shows outer element 102 is one plate of one piece. Page 2, ¶24 discloses the body and flange can for example be a single piece.]

	(Claim 6) claim 5, the at least two plates are connected to one another in a firmly bonded or positively joined manner. [T1, Col. 4, ll. 30-35 disclose the corrugations are joined together.]
	(Claim 8) T1 further teaches: T1 teaches:
	It is known to replace use as a metallic energy absorption element of a protection, a series spaced plates(54, 56, 56’, 58’) spaced by corrugations(62) [Figures 16 and 17, Col. 4, ll. 20-45.]  This feature provides spacing between which provides a space for energy absorption and energy absorbing material. [Col. 2, ll. 45-59.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of E1 to use layers of corrugated plates instead of a single plate, wound about the structure, as taught by T1, for the purpose of permitting the system to use corrugated spaces to increase energy absorbing and containment capability.  This would yield a structure wound around the casing, and thus bent.
	(Claim 10) the material comprises: 0.08 C, 0.75 Silicon, 2.0 Manganese, 0.045 Phosphorus, 0.03 Sulphur, 17-19 Chromium, 0.1 N, and 9-12% Ni. [Page 4, ¶34 discloses the first portion can comprises corrosion resistant 347 stainless steel. The office takes official notice that the inherent properties of 347 steel are known.  The office cites attached NPL Document “United 347 Stainless Steel” which discloses the material composition of 304L steel, which falls within Applicant’s claimed range and meets the percent elongation is for example 40%.]

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over E1 and T1 as applied to claim 1 and further in view of a product by process rejection.

In Re Claim 8:
E1 as modified teaches:
The burst protection device according to claim 3,
	There is a burst protection element with a curvature to match the casing. [E1, Figure 2.]

E1 does not teach the plate is bent:
The plate has a curved shape. The limitation(s) ‘formed by bending’ is/are being treated as a product by process limitation(s); that is that the plate being provided is/are made by being formed by bending. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

In Re Claim 9:
E1 as modified teaches:
The burst protection device according to claim 1,
	There is a burst protection element formed of a corrosion resistant 347 Steel. [E1, Page 4, ¶34.]

E1 does not teach the steel is solution-annealed:
The plate is corrosion resistant steel. The limitation(s) ‘solution-annealed austenitic’ is/are being treated as a product by process limitation(s); that is that the plate being provided is/are made by being solution-annealed austenitic variant of the steel. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over E1 and T1 as applied to claim 1 and further in view of M1.

In Re Claim 9:
E1 as modified teaches:
	The burst protection device according to claim 1, wherein the material is a corrosion-resistant steel. [E1, Page 4, ¶34.]

E1 does not teach:
	A solution annealed austenitic steel. 

M1 teaches:
	Austenitic solid solution stainless steels have relatively low yield stress, high ductility, and low ultimate tensile strengths, with solution annealed condition can have their cold work dramatically increase the tensile properties.  This treatment process via M1, can also reduce chromium depleted zones that result from the sensitization. [Page 2, ¶15, 20, and 21.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of E1, to use a solution annealed austenitic steel as taught by M1, for its improved strengths and tensile properties, of the material. This would yield the limitation of claim 9.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over E1 and T1 as applied to claim 1 and further in view of K1.

In Re Claim 7:
E1 as modified teaches:
	The burst protection device of claim 1, wherein:
	There is a plate.

E1 does not teach:
	The plate has a thickness of 1-10 mm.

K1 teaches:
	An improved system impact absorption, wherein there’s a metallic layer (406) having a size of 0.05-0.25”. (1.27-6.35 mm), wrapped in a composite. [Pages 3-4, ¶32-33.]  This hybrid system provides improved energy absorption and weight values by the combination of composite and metallic elements.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of E1, to replace the metal plates of E1, with the metallic layer and composite wrap as taught by K1, for the purpose of providing a known in the art and advantageous impact absorbing shroud.  This would yield the limitation of claim 12, wherein the plate has a thickness of 1.27-6.35 mm.

In Re Claim 12:
E1 as modified in claim 7 teaches:


Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over E1 and T1 as applied to claim 1 and further in view of F1 and an optimization.

In Re Claim 7:
E1 as modified teaches:
	The burst protection device of claim 1, wherein:
	There is a plate.

E1 does not teach:
	The plate has a thickness of 1-10 mm.

F1 teaches:
	That the thickness of the plate is a results-effective variable based upon.  The needed impact absorption of the element and the needed thickness of the element can be determined in combination. [Col.  7, line 67 - Col. 8, ll.53,  discloses the known calculations to determine the thickness of the system needed.]  Further that using the weight of the element, a goal of weight reduction, and the thickness reduction can be achieved by iterative calculations. [Col. 9, ll. 0-35 discloses using iterative calculations.] Likewise it teaches that the thickness, is a results effective variable of the material properties with regards to ballistics absorption, and the weight.  Thus thickness is a result of material strength and weight iterative operation, meet the requirement of a results effective variable In re Antonie, 559 F.2d 618 (CCPA 1977), MPEP § 2144.05(II)(B).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP §2144.05(II)(A).  This would yield the limitation of a 7 mm plate.

In Re Claim 12:
E1 as modified in claim 7 teaches:
	The system plate has a thickness of 7 mm. (See rejection of claim 12).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over E1 and T1 as applied to claim 1 above, and further in view of F2.

In Re Claim 13: 
E1 as modified teaches:
	The burst protection device according to claim 3, wherein the at least one burst protection element encloses the rotor housing with plates that surround the rotor. [T1, All Figures.]

E1 as modified does not teach:
	Wherein the plates are “substantially planar” in so far as this term is definite per the 112 above. 

F2 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrugations of E1 and T1, to be planar corrugations of the triangular type as taught by F2, as it is a known in the art variant that would be obvious to try with an expectation of success and further, would provide corrugations which were less likely to sag and had better rigidity and folding patterns.  This would yield the limitation of claim 13, in so far as it is definite and substantially planar describes a structure surrounding a rotor having planed sides. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745